Citation Nr: 1029299	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  05-18 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD), depressive 
disorder, or anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1952 to October 
1954.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The appeal was remanded for additional development in November 
2008.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's claim has long been denied, in part, due to lack of 
a corroborated in service stressor.  However, the rules governing 
the evidentiary standard for establishing a required in-service 
stressor have recently changed.  The new 38 C.F.R. § 3.304(f)(3) 
reads as follows: 

(f)(3) If a stressor claimed by a Veteran is 
related to the Veteran's fear of hostile military 
or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the Veteran's 
symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor 
is consistent with the places, types, and 
circumstances of the Veteran's service, the 
Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor . . 
. 

Given this change in the law, the Veteran's in service stressor 
of viewing dead bodies while stationed in Korea is considered 
verified, based on the Veteran's lay statements to that effect 
and the circumstances of his service, as reflected in his 
incomplete (partially burned) service treatment records.

The claims file even contains a positive opinion from December 
2003 which links symptoms "consistent with PTSD" to the 
Veteran's in service stressors.  However, the appropriate 
psychiatric diagnosis for the Veteran is unclear.  A June 
2009 VA examiner diagnosed depressive disorder and said the 
Veteran did not meet the criteria for PTSD.  The Veteran has 
also been diagnosed with PTSD, a panic disorder, and an anxiety 
disorder.  Recently, the United States Court of Appeals for 
Veterans Claims has held a claimant can satisfy the requirement 
to identify the benefit sought by referring to a body part or 
system that is disabled or by describing symptoms of the 
disability.  See Brokowski v. Shinseki, 2009 WL 1586901 
(Vet.App.); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The 
June 2009 VA examiner found that the Veteran's PTSD could not be 
related to service since the Veteran did not meet the criteria 
for a PTSD diagnosis, though he did meet the criteria for a 
diagnosis of an anxiety disorder.  Once VA has provided a VA 
examination, it is required to provide an adequate one, 
regardless of whether it was legally obligated to provide an 
examination in the first place.  Barr v. Nicholson, 21 Vet. App. 
303 (2007).

Given this complicated background, a new examination is required 
which (a) assigns all relevant psychiatric diagnoses; (b) if PTSD 
is not diagnosed, explains why the Veteran is not diagnosed with 
PTSD; and (c) states whether any diagnosed psychiatric disorder 
is related to the Veteran's service and identified stressors.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
provide a medical examination when it is necessary to decide the 
claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Associate the Veteran's VA mental health 
treatment records from April 2005 to the present 
with the claims file.

2.  Schedule the Veteran for a VA examination to 
determine the nature and etiology of any 
psychiatric disorders.  The entire claims file 
must be made available to the VA examiner.  
Pertinent documents should be reviewed, 
particularly those relating to the Veteran's in 
service experiences and VA medical and 
examination records containing various 
psychiatric diagnoses.

The examiner should conduct a complete history 
and physical and assign all relevant diagnoses.  
If the examiner declines to assign a PTSD 
diagnosis, she should explain her reasoning.  
Next, the examiner should offer an opinion as to 
whether any diagnosed psychiatric disorder at 
least as likely as not had its onset in service 
or is related to service.

The term "at least as likely as not" does not 
mean "within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion is so 
evenly divided that it is as medically sound to 
find in favor of causation as it is to find 
against causation.

All necessary diagnostic testing should be 
conducted and commented upon by the examiner.  
All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. 

If the examiner is unable to reach an opinion 
because there are insufficient facts or data 
within the claims file, the examiner should 
identify the relevant testing, records, or other 
information needed to provide the requested 
opinion.   Thereafter, necessary development 
should be completed, and the claims file should 
be returned to the examiner for completion of the 
requested opinion, if applicable.  

3.  After completing the above action, the claim 
should be readjudicated.  If the claim remains 
denied, a supplemental statement of the case 
should be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate opportunity 
to respond, the appeal should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

